892 F.2d 1043
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marcus DOTSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3754.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1989.

Before KENNEDY and RYAN, Circuit Judges,and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the respondent's motion to transfer the petition for review to the United States Court of Appeals for the Fourth Circuit.   The petitioner has failed to respond.


2
A petitioner may seek review of a final order of the Benefits Review Board by filing a petition for review in the "United States court of appeals for the circuit in which the injury occurred."  33 U.S.C. § 921(c).   This has been interpreted to mean where the worker was exposed to the coal dust, not where the injury manifested itself.   In the instant case, the miner's coal mine employment was exclusively in the state of Virginia;  therefore, the United States Court of Appeals for the Fourth Circuit has jurisdiction.   See Danko v. Director, OWCP, 846 F.2d 366 (6th Cir.1988) (per curiam).


3
It is ORDERED that the petition for review be, and it hereby is, transferred to the United States Court of Appeals for the Fourth Circuit.